United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40737
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESSE REYES, also known as MDKDeath,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:04-CR-149-ALL
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jesse Reyes pleaded guilty to one charge of distribution of

child pornography and was sentenced to serve 121 months in prison

and a three-year term of supervised release.    Reyes now

challenges two conditions of supervised release imposed by the

district court.    Reyes first argues that the district court erred

in ordering him to cooperate in the collection of a DNA sample as

a condition of supervised release and that this condition should

be vacated.    We dismiss this claim for lack of jurisdiction


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40737
                                  -2-

because it is not ripe for review.     See United States v.

Riascos-Cuenu, 428 F.3d 1100, 1101-02 (5th Cir. 2005).

     Reyes also contends that the district court erred in

imposing a condition of supervised release that forbids him from

accessing the Internet, save for employment purposes that are

approved by his probation officer.    This argument is reviewed for

plain error only due to Reyes’s failure to raise an appropriate

objection in the district court.     See United States v. Phipps,

319 F.3d 177, 192 (5th Cir. 2003).    Reyes relies primarily on law

from other circuits, and his attempt to distinguish a

substantially similar Fifth Circuit case is unpersuasive. See

United States v. Paul, 274 F.3d 155, 169-70 (5th Cir. 2001)

(upholding a total prohibition on computer or Internet usage as a

condition of the defendant’s supervised release).    Consequently,

he has failed to demonstrate any clear or obvious error on the

district court’s part.     See United States v. Valenzuela-Quevedo,

407 F.3d 728, 732-33 (5th Cir. 2005), cert. denied, 126 S. Ct.

267 (2005).     The judgment of the district court is affirmed.



     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART FOR WANT OF

JURISDICTION.